FERGUSON, Circuit Judge,
dissenting.
FERGUSON, Circuit Judge.
Dr. Vangala has satisfied the “antitrust injury” pleading requirement, and I therefore respectfully dissent.
The majority asserts that Dr. Vangala merely alleged that the defendants’ conduct damaged his ability to compete in the market, thereby reducing and injuring competition. The majority states that this conclusory allegation was insufficient to satisfy the injury-to-competition pleading requirement. However, in doing so, the majority makes the pleading requirement insurmountable by failing to recognize that the complaint need not provide detailed facts that illustrate injury to competition. Rather, in determining whether a plaintiff survives a motion to dismiss for failure to state a claim, a court must ask whether a plaintiff “‘could show any set of facts, consistent with the allegations of its complaint, that would constitute a violation of the antitrust laws.’ ” Rutman Wine Co. v. E. & J. Gallo Winery, 829 F.2d 729, 735 (9th Cir.1987) (emphasis added) (quoting Hunt-Wesson Foods, Inc. v. Ragu Foods, Inc., 627 F.2d 919, 924 (9th Cir.1980)); cf. Swierkiewicz v. Sorema N. A., 534 U.S. 506, 122 S.Ct. 992, 997, 152 L.Ed.2d 1 (2002) (the Supreme Court holding that the complaint in a civil action need not contain specific facts establishing a prima facie case, but must only contain a short and plain statement of the claim to meet the notice pleading requirement). As demonstrated below, Dr. Vangala could prove a set of facts, consistent with the allegation of his complaint, which would entitle him to relief.
Although removal of one competitor typically does not constitute injury to competition, we have recognized that in limited circumstances, “convergence of injury to a market competitor and injury to competition is possible when the relevant market is both narrow and discrete and the market participants are few.” Les Shockley Racing, Inc. v. Nat’l Hot Rod Ass’n, 884 F.2d 504, 508-09 (9th Cir.1989) (citing Oltz v. St. Peter’s Cmty. Hosp., 861 F.2d 1440 (9th Cir.1988)).
As the facts alleged by Dr. Vangala are presumed to be true under Rule 12(b)(6), the injury to Dr. Vangala and injury to competition would converge. Specifically, *539Dr. Vangala alleged that the High Desert community constitutes a discrete and narrow medical services market consisting of the low density populations of Apple Valley, Victorville, Hesperia, and nearby small towns. Dr. Vangala further alleged that Saint Mary’s is the most well-regarded of the three hospitals servicing this small, populated community. Dr. Vangala contended that, because of the discrete and narrow nature of the High Desert medical services market and the limited number of providers, the defendants’ conduct in excluding Dr. Vangala through a lack of referrals has a material impact on competition in the market. See Oltz, 861 F.2d at 1440 (finding that exclusion of one nurse anesthetist was tantamount to a reduction in competition where a single hospital’s service area was the relevant geographic market and the exclusion reduced the number of competing anesthesia service providers from five to four).
Dr. Vangala asserted that this impact is illustrated by the defendants’ control of the market, including their ability to determine which medical services are available from which providers, as well as the prices and rates for those services. In other words, Dr. Vangala contended that the defendants’ actions injure competition in the market for urologists and the patient market for urologist care. See Oltz, 861 F.2d at 1447 (finding that injury to competition could exist in either the job market for a medical service or the patient market for such a service and affirming the district court’s denial of the defendant’s motion for judgment not withstanding the verdict or for a new trial).
Because Dr. Vangala has alleged facts which, if proven, could entitle him to relief under the antitrust laws, his claim should have survived a motion to dismiss. I would therefore reverse and remand this case.